Citation Nr: 0635137	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
February 1971.  Evidence of record indicates the veteran was 
awarded numerous medals, including the Distinguished Flying 
Cross, the Air Medal with three oak leaf clusters, and the 
Bronze Star.  The record also indicates the veteran served in 
both Korea and Vietnam.

Procedural history

Service connection was initially denied for Parkinson's 
disease in a September 1994 VA rating  decision.  The veteran 
filed a notice of disagreement as to that decision, and a 
statement of the case was issued in October 1995.  The 
veteran submitted a substantive appeal (VA form 9) in July 
1996, which was untimely.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2006).

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that no new and material 
evidence had been received since the September 1994 final 
decision.  The veteran disagreed and timely perfected his 
appeal.  

In February 2004, the veteran and his spouse presented 
testimony and evidence at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  In an August 2004 
decision, the Board determined that new and material evidence 
sufficient to reopen the claim had been received, and 
remanded the claim to the RO for further evidentiary 
development.  The RO denied the claim in an August 2005 
Supplemental Statement of the Case.  

In May 2006, the Board requested a medical opinion by an 
Independent Medical Examiner (IME).  The IME's opinion was 
received in May 2006.  In September 2006, the Board received 
the veteran's submission of responsive evidence, as well as 
his request that the claim be remanded to the RO so that the 
newly submitted evidence could be reviewed by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

As noted above, the veteran has submitted evidence which in 
essence rebuts the IME opinion. The evidence was 
unaccompanied by waiver of consideration by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2006).  

Because the veteran has requested the case be remanded to 
enable the agency of original jurisdiction to consider newly 
submitted evidence, the case is REMANDED to the Veterans 
Benefits Administration for the following action:

The veteran's claim of entitlement to 
service connection for Parkinson's disease 
should be readjudicated in light of all of 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


